Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Software module” in claim19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 2,  6, 18-20   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 9,298,979 hereinafter ‘979. in view of Nepomniachtchi US 2013/0022231. 

Claim 1 of the ‘979 patent recites 
A method comprising to: receive an image captured by a mobile device (see claim 1 receiving  step); detect one or more document corners in the image (see claim 1 rounded corner detection test); determine whether the image is of a driver's license based on the detected one or more corners (see claim 1 determining whether the document is a drivers license step) ; and, when determining that the image is of a driver's license, identify a layout of the driver's license (see claim 1 identifying a layout step), 

‘979 does not expressly disclose using at least one hardware processor and perform optical character recognition to extract text from the driver's license based on the layout.’
Nepomniachtchi discloses using at least one hardware processor (see paragraph 459 note the system can be implemented by processors)  and perform optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine(see paragraph 169)  and enable a computer processor and memory to perform the function of the method (see paragraph 459. Therefore it would have been obvious to combine the method of claim 1 with the hardware and OCR of   Nepomniachtchi to reach the aforementioned advantages.




Re claim 6, claim 1 of   the ‘979 patent discloses wherein detecting one or more corners comprises performing rounded corner detection on the image to attempt to detect rounded corners in the image ( see claim 1 rounded corner detection test). 

Re claim 18 Nepomiachtchi further discloses wherein performing optical character recognition to extract text from the driver's license based on the layout comprises using the layout to identify locations of specific content (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). within a cropped and binarized sub-image (see paragraph 210 note that image is also binarized) of the driver's license ( see paragraph 144 note the image is cropped.) 

Re claim 19 Claim 1 of the ‘979 patent recites 
A method comprising to: receive an image captured by a mobile device (see claim 1 recivering step); detect one or more document corners in the image (see claim 1 rounded corner 

‘979 does not expressly disclose A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor perform the method  and optical character recognition to extract text from the driver's license based on the layout.’
Nepomniachtchi discloses A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor (see paragraph 459 note the system can be implemented by processors  and software stored on memory) perform the method  and optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine (see paragraph 169)  and enable a computer processor and memory to perform the function of the method (see paragraph 459). Therefore it would have been obvious to combine the method of claim 1  with the processor,  memory storing software and OCR of   Nepomniachtchi to reach the aforementioned advantages.


Re claim 20 Claim 1 of the ‘979 patent recites 
A method comprising to: receive an image captured by a mobile device (see claim 1 recivering step); detect one or more document corners in the image (see claim 1 rounded corner 

‘979 does not expressly disclose ‘979 does not expressly disclose A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method 

Nepomniachtchi discloses  A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method (see paragraph 459 note the system can be implemented by processors  and software stored on memory) perform the method  and optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine (see paragraph 169) and enable a computer processor and memory to perform the function of the method (see paragraph 459). Therefore it would have been obvious to combine the method of claim 1  with the processor,  memory storing software and OCR of   Nepomniachtchi to reach the aforementioned advantages.



3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 9,298,979 hereinafter ‘979 in view of Nepomniachtchi US 2013/0022231 in view of Dolev US 2012/0226600. 


Re claim 3 Claim 1 and Nepomniachtchi does not expressly disclose further comprising using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text. Dolev discloses using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text ( see paragraph 119 note that authentication information is extracted using OCR to authentication the documents  see paragraph 145 the document may be a drivers license). The motivation to combine is “For example, a person may request a computerized financial service, such as but not limited to receipt of credit or opening a bank account, from a financial institution and may present physical documents. A computerized system may then authenticate that person and/or the documents themselves via a set of documents, typically both physically and logically, including for example performing computerized authentication processes” (see paragraph 119) Therefore  One of ordinary skill in the art, before the effective filing date of the claimed invention, could have easily combined the authentication processes of Dolev with the method of claim 1 combined with   Nepomniachtchi to authenticate the document as described in Dolev.


Claim  4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 9,298,979 hereinafter ‘979 in view of Nepomniachtchi US 2013/0022231 in view of Dhir US2012/0308139. 




Re claim 5 Claim 1 and Nepomniachtchi do not disclose does not expressly disclose further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing. Dhir discloses further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing see paragraph 19 “With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a.” Note that the claim application may be relayed with the extracted  identity information to (i.e. drivers license number, see rejection to claim 4)  to the subscriber system. The motivation to combine is “consumers and service providers can benefit from the convenience of conducting commerce (e.g., service processing) through mobile imaging. For example, an insurance service provider may require that vehicle identification numbers (VINs), driver's license information, and insurance policy numbers be required before claims are submitted for processing. With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a.” (see paragraph 19) Therefore  One of ordinary skill in the art, before the effective filing date of the claimed invention, could .

Claim 1, 2,  6, 18-20   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,685,223 hereinafter ‘232. in view of Nepomniachtchi US 2013/0022231. 

Claim 1 of the ‘232 patent recites 
A method comprising using at least one hardware processor (see preamble computer)) to: receive an image captured by a mobile device (see claim 1 receiving an image step); detect one or more document corners in the image (see claim 1 rounded corner detection in cropping the image step); determine whether the image is of a driver's license based on the detected one or more corners (see claim 1 determine whether the document is a drivers license step) ; and, when determining that the image is of a driver's license, identify a layout of the driver's license (see claim 1 identifying a layout step), 

‘232 does not expressly disclose perform optical character recognition to extract text from the driver's license based on the layout.’
Nepomniachtchi discloses using at least one hardware processor (see paragraph 459 note the system can be implemented by processors)  and perform optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine. Therefore it would have been obvious to combine the method of claim 1 with the OCR of   Nepomniachtchi to reach the aforementioned advantages.

Re claim 2 claim 1 further does not disclose using the at least one hardware processor to transmit the extracted text to a third-party server for use in one or more applications Nepomniachtchi discloses using the at least one hardware processor to transmit the extracted text to a third-party server for use in one or more applications (see paragraph 171 and 173 note that the extracted text (which may include information from a driver license see paragraph 168) is sent to a different server ). The motivation to combine is to allow for appropriate processing of transaction (see paragraph 171 and 173). Therefore it would have been obvious to combine the method of claim 1 and with the data transmission of   Nepomniachtchi to reach the aforementioned advantages.

Re claim 6, claim 1 of   the ‘232patent discloses wherein detecting one or more corners comprises performing rounded corner detection on the image to attempt to detect rounded corners in the image ( see claim 1 rounded corner detection test in cropping step). 

Re claim 18 Nepomiachtchi further discloses wherein performing optical character recognition to extract text from the driver's license based on the layout comprises using the layout to identify locations of specific content (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). within a cropped and binarized sub-image (see paragraph 210 note that image is also binarized) of the driver's license ( see paragraph 144 note the image is cropped.) 

Re claim 19 Claim 1 of the ‘232 patent recites 
A method comprising to: receive an image captured by a mobile device (see claim 1 receiving an iamge   step); detect one or more document corners in the image (see claim 1 

‘232 does not expressly disclose A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor perform the method  and optical character recognition to extract text from the driver's license based on the layout.’
Nepomniachtchi discloses A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor (see paragraph 459 note the system can be implemented by processors  and software stored on memory) perform the method  and optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine(see paragraph 169) and enable a computer processor and memory to perform the function of the method (see paragraph 459). Therefore it would have been obvious to combine the method of claim 1  with the processor,  memory storing software and OCR of   Nepomniachtchi to reach the aforementioned advantages.


Re claim 20 Claim 1 of the ‘232 patent recites 
A method comprising to: receive an image captured by a mobile device (see claim 1 receiving  step); detect one or more document corners in the image (see claim 1 rounded corner 

 ‘232 does not expressly disclose A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method 

Nepomniachtchi discloses  A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method (see paragraph 459 note the system can be implemented by processors  and software stored on memory) perform the method  and optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine). The motivation to combine is to provide hints including probable location of fields to the OCR engine (see paragraph 169) and enable a computer processor and memory to perform the function of the method (see paragraph 459). Therefore it would have been obvious to combine the method of claim 1  with the processor,  memory storing software and OCR of   Nepomniachtchi to reach the aforementioned advantages.


Claim  3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,685,223 in view of Nepomniachtchi US 2013/0022231 in view of Dolev US 2012/0226600. 


Re claim 3 Claim 1 and Nepomniachtchi does not expressly disclose further comprising using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text. Dolev discloses using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text ( see paragraph 119 note that authentication information is extracted using OCR to authentication the documents  see paragraph 145 the document may be a drivers license). The motivation to combine is “For example, a person may request a computerized financial service, such as but not limited to receipt of credit or opening a bank account, from a financial institution and may present physical documents. A computerized system may then authenticate that person and/or the documents themselves via a set of documents, typically both physically and logically, including for example performing computerized authentication processes” (see paragraph 119) Therefore  One of ordinary skill in the art, before the effective filing date of the claimed invention, could have easily combined the authentication processes of Dolev with the method of claim 1 combined with   Nepomniachtchi to authenticate the document as described in Dolev.


Claim  4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,685,223 in view of Nepomniachtchi US 2013/0022231 in view of Dhir US2012/0308139. 


Re claim 4, Claim 1 and Nepomniachtchi does not expressly disclose further comprising using the at least one hardware processor to: receive insurance-claim information representing an insurance claim; and associate the insurance-claim information with an identity of a user 

Re claim 5 Claim 1 and Nepomniachtchi do not disclose does not expressly disclose further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing. Dhir discloses further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing see paragraph 19 “With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a.” Note that the claim application may be relayed with the extracted  identity information to (i.e. drivers license number, see rejection to claim 4)  to the subscriber system. The motivation to combine is “consumers and service providers can benefit from the convenience of conducting commerce (e.g., service processing) through mobile imaging. For example, an insurance service provider may require that vehicle identification numbers (VINs), driver's license information, and insurance policy numbers be required before claims are submitted for processing. With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a.” (see paragraph 19) Therefore  One of ordinary skill in the art, before the effective filing date of the claimed invention, could have easily used  the insurance claim process of Dhir to modify the  method of claim 1 and  Nepomniachtchi to  achieve  more connivant mobile processing of insurance claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 12 recites the limitation " feature mapping "  .  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes this is intended to refer to the “feature matching” claim element in claim 11.  The examiner notes that claim 14 and 15 which depend from claim 12 also recited “feature mapping”, the examiner assumes these are also intended to refer to “feature matching”

Re claim 13-16 these claims are rejected because  they depend from claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 1 2, 6, 10, 11, 18-20  is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Nepomniachtchi US 2013/0022231.

Re claim 1 Nepomniachtchi discloses A method comprising using at least one hardware processor to: receive an image captured by a mobile device ( see paragraph 415 note that an image of the document is captured); detect one or more document corners in the image (see paragraph 136 note that presence of rounded corners are used to determine the type of document  ); determine whether the image is of a driver's license based on the detected one or more corners(see paragraph 136 note that presence of rounded corners are used to determine the type of document which may be a drivers license); and, when determining that the image is of a driver's license, identify a layout of the driver's license (see paragraph 415 note that form identification a template for defining the layout of the document  which may be a drivers license), and perform optical character recognition to extract text from the driver's license based on the layout (see paragraph 169 note that during the second extraction locations of the fields from format of the document (i.e. the layout) based on the document type are used to provide hints to the OCR engine).





Re claim 6 Nepomniachtchi discloses wherein detecting one or more corners comprises performing rounded corner detection on the image to attempt to detect rounded corners in the image (see paragraph 136 note that presence of rounded corners are used to determine the type of document which may be a drivers license).

Re claim 10 Nepomniachtchi discloses wherein detecting one or more corners further comprises performing rectangular shape detection on the image to attempt to detect right-angled corners in the image (see paragraph 117 119 note the rectangular shape of the document is detected via edge detection i.e. top bottom and side edges of a rectanguylar document  note that distortion is determined from deviation from 90 degree angles of the corner  this could be considered and “attempt” to determine a right angle).

Re claim 11 Nepomniachtchi discloses wherein detecting one or more corners further comprises performing feature matching to attempt to detect reference features in the image (see paragraph 117 note that top bottom and sides of the image (features) are detected note that the borders are used to determine image corners see paragraph 119  ).




Re claim 19 Nepomiachtchi  discloses A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor (see paragraph 459 note the system can be implemented by processors  and software stored on memory), to perform the method of claim 1 (see rejection of claim 1 )

Re claim 20 Nepomiachtchi  discloses A non-transitory computer-readable medium having instructions stored thereon(see paragraph 459 note the system can be implemented by processors  and software stored on memory), wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 1 (see rejection of claim 1 )


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 3  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nepomniachtchi US 2013/0022231 in view of Dolev US 2012/0226600.

Re claim 3 Nepomniachtchi discloses all of the elements of claim 1 Nepomniachtchi does not expressly disclose further comprising using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text. Dolev discloses using the at least one hardware processor to verify an authenticity of the driver's license based on the extracted text ( see paragraph 119 note that authentication information is extracted using OCR to authentication the documents  see paragraph 145 the document may be a drivers license). The motivation to combine is “For example, a person may request a computerized financial service, such as but not limited to receipt of credit or opening a bank account, from a financial institution and may present physical documents. A computerized system may then authenticate that person and/or the documents themselves via a set of documents, typically both physically and logically, including for example performing computerized authentication processes” (paragraph 119 ). Therefore  One of ordinary skill in the art, before the effective filing date of the .

Claim 4 and 5   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nepomniachtchi US 2013/0022231 in view of Dhir US2012/0308139.


Re claim 4 Nepomniachtchi discloses all the elements of claim 1  Nepomniachtchi does not expressly disclose further comprising using the at least one hardware processor to: receive insurance-claim information representing an insurance claim; and associate the insurance-claim information with an identity of a user associated with the extracted text. Dhir further discloses receive insurance-claim information representing an insurance claim ( see paragraph 19 “For example, an insurance service provider may require that vehicle identification numbers (VINs), driver's license information, and insurance policy numbers be required before claims are submitted for processing. With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a”.); and associate the insurance-claim information with an identity of a user associated with the extracted text  ( see paragraph 19 note that drivers license informationis required to be submitted with the insurance claim see paragraph 41 note a extracted data could include a drivers license number and  drivers license number identifies a user and is extracted though OCR ). The motivation to combine is “consumers and service providers can benefit from the convenience of conducting commerce (e.g., service processing) through mobile imaging. For example, an insurance service provider may require that vehicle 

Re claim 5 Nepomniachtchi and Dhir  disclose all the elements of claim  4 Nepomniachtchi further  does not expressly disclose further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing. Dhir discloses further comprising transmitting the insurance-claim information, with the identity of the user, to an insurance server for insurance processing see paragraph 19 “With platform 130, the user need merely invoke an application 113 to submit digital images of documents that contain such information. In effect, with the ubiquity of user devices 110 being equipped with image capture devices 111, the images can be readily transferred using application 113 to service processing platform 130. Platform 130 can then extract the required data (e.g., textual data) from the images and relay the extracted data to the appropriate subscriber system 120a.” Note that the claim application may be relayed with the extracted  identity information to (i.e. drivers license number, see rejection to claim 4)  to the subscriber system. The motivation to combine is “consumers and service providers can benefit from the convenience of conducting commerce (e.g., service processing) through mobile imaging. For example, an insurance service provider may require that vehicle identification numbers (VINs), driver's license information, and . 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nepomniachtchi US 2013/0022231 in view of He ET AL Corner detector Based on Global and Local curvature properties“Optical Engineering, 47(5), 057008 (2008).

Re claim 7 Nepomniachtchi discloses all the elements of claim 1, Nepomniachtchi  does not disclose performing edge detection on the image to identify points representing edges; performing contour tracing on the identified points to identify connected points; and scanning the connected points to detect one or more rounded corners He discloses performing edge detection on the image to identify points representing edges (see page 2 first column step 1 note that the canny detector detects edges ); performing contour tracing on the identified points to identify connected points(see section 2.1 step 2 note contours are extracted see section 2.2  note that contour are connected edge pixels i.e. points ); and scanning the connected points (see section 2 equation 2 note that the connected points of the contour are used to detected corners) to detect one or more rounded corners (see page 4  second paragraph  note rounded corner are differentiated from other corners).  One of ordiary skill in the art could have easily  

Allowable Subject Matter
Claim 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669